Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed October 5, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The IDS cites EP1912534 and for the underlying document provides the EPO print out indicating that the document corresponds to WO2007/017688 however this document has also not been provided.  While it is understood this is common in EPO practice at least one of the documents must be provided for consideration.  A copy of WO2007/017688 was obtained and cited in the attached pto-892, if Applicant wishes for the EP1912534 to be also indicated as considered a copy should be provided.
Drawings
The drawings are objected to because both the original drawings and replacement sheets filed 3/1/21 do not include lines, numbers and letters that are uniformly thick and well defined, clean, durable and black as required by 37 CFR 1.84(l).  Specifically the drawings include gray and pixelated lines that are not well defined and black.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how many rollers are being positively recited.  Line 4 of the claim first calls for “a roller” however in the following clause the roller holder member is defined as having “an upper roller” holding member and “a lower 
Regarding claim 4 it is unclear what convex portion is being referenced.  Claim 2 sets forth two convex portions, however claim 4 as currently drafted is only referencing a singular convex portion.  Which of the two set forth in claim 2 are being referenced by claim 4?  Does Applicant mean to reference “the convex portions”?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao, USP 9,022,645, in view of Zheng, CN201934503.
Regarding claim 1, Liao discloses a motion guide device, comprising: a supporting body (1); a movable body (2) which is movable along the supporting body; a roller (each rolling element in unit 33) which is configured to be rollable between the supporting body and the movable body; a roller holding member (41, best seen in figure 6) which is provided on the movable body to hold the roller, wherein the roller holding member comprises an upper roller holding member (top side wing 412 above 411 in figure 6, holds rollers of the upper row just like in the disclosure of the instant application) and a lower roller holding member (bottom side wing 412 below 411 in figure 6, holds rollers of the lower row just like in the disclosure of the instant application), the motion guide device is characterized in that: a protrusion (labeled as 4125 on the upper portion but this protrusion is mirrored in the lower portion, each protrusion fits in grooves 212 which are both labeled on the right of figure 1a, both protrusions are labeled in figure 5) is formed on the lower roller holding member, the protrusion is in a length direction of the movable body and opposite to a foot (leg of moving body just like in the instant application) of the movable body (runs in the length direction, this can be seen in figure 5), an opening (212) is formed on the foot, the opening is opened to a side of the supporting body in the length direction to receive the protrusion.
While showing that the positioning and alignment structure of the protrusion and groove each have trapezoidal shapes that mate together Liao does not disclose a protrusion width of the protrusion is greater than an opening width of the opening.
Zheng teaches an alternate positioning and alignment structure for a retaining element of a linear slider where the protrusion element (3-1) includes a width that is greater than an opening width (opening of 5 on the right of figure 5) of the opening (the width at the end of the protrusion is clearly shown to be greater than the narrower opening of 5 in figure 4) for the purpose of providing a means that fixes the parts together that can bear high forces but allow for a reduction in production cost and can be conveniently manufactured (does not require addition fixing elements such as bolts but prevents the retainer from separating form the body, see paragraphs 0002 and 0014 of the attached translation).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Liao and provide a protrusion and opening configuration where a protrusion width of the protrusion is greater than an opening width of the opening, as taught by Zheng, for the purpose of providing a means that fixes the parts together that can bearing high forces but allow for a reduction in production cost and can be conveniently manufactured.
Regarding claim 2, Liao in view of Zheng discloses that the opening has an upper surface (top of 5 in figure 4 of Zheng), a lower surface (bottom of 5 in figure 4), and a bottom surface (right side that creates the bottom of the groove that makes up 5, where the gap 7 is labeled in figure 4) connecting the upper surface with the lower surface, and the protrusion has at least one of a convex portion opposite to the upper surface (top of 3-1 is a convex portion) and a convex portion opposite to the lower surface (the rounded corner on the bottom of 3-1 forms a convex portion as well, the claim does not require any specific structure of the convex portion and thus a rounded corner under the broadest reasonable interpretation meets this requirement).
Regarding claim 3, Liao in view of Zheng discloses that the supporting body (1 of Liao) has a supporting body side roller rolling surface (112), the movable body has a movable body side roller rolling surface (213) opposite to the supporting body side roller rolling surface, the roller (33) is configured to be rollable between the supporting body side roller rolling surface and the movable body side roller rolling surface, and a projection (A, see annotated figure below) is provided on the movable body in a width direction of the movable body side roller rolling surface, and the projection is opposite to a chamfer on an end surface of the roller (rounded corner of the roller, labeled B below, Applicant indicates that the rounder corner of the roller is Bn in the instant application and thus any rounded corner would be a chamfer in light of the disclosure).

    PNG
    media_image1.png
    477
    516
    media_image1.png
    Greyscale


Regarding claim 4, Liao in view of Zheng discloses that the convex portion is formed into an arc shape (both the curved protrusion on the top of 3-1 and the lower rounded corner form convex portions that have an arc shape as this is only limited to a curve, all curves are arc shapes with different heights or radius).
Allowable Subject Matter
Claim 5, assuming that the claim is meant to recite “convex portions” would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 106812796, cited by Applicant, includes an identical projection and chamfer configuration as that shown in the instant application and defined by claim 3.
USP 8,961,016 and USP 7,434,999 shows another retainer with projections or protruding features that sit in recesses of the moving body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656